1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10   MARSHALL RAY GLOVER,                                Case No.: 18cv2330 JM(NLS)
11                                      Plaintiff,
                                                         ORDER ON DEFENDANT’S
12   v.                                                  MOTION TO DISMISS FOR
                                                         FAILURE TO PROSECUTE AND
13   CORECIVIC OF TENNESSEE, LLC,
                                                         FOR SANCTIONS
14                                    Defendant.
15
16         On December 4, 2019, Defendant filed a Motion to Dismiss for Lack of Prosecution
17   based on Plaintiff’s failure to abide by Magistrate Judge Stormes’ earlier order to
18   supplement his initial disclosure and discovery responses by November 1, 2019. (Doc. No.
19   31.) After originally taking the motion under submission, the court reset the motion for
20   hearing on February 3, 2020. (See Doc. Nos. 38, 48.) Defense counsel Mr. Daniel Struck
21   and Mr. Matthew Mahoney appeared at the hearing but plaintiff’s counsel, Mr. David
22   Kaufman, did not. For the reasons set forth below, the motion is denied.
23         Defendant moves for dismissal under Rule 41(b) and Rule 37 of the Federal Rules
24   of Civil Procedure. Defendant argues that dismissal under either of the Rules is warranted
25   because: Plaintiff has: (1) refused to participate in the filing of a joint discovery motion;
26   (2) refused to provide it with information/documentation regarding the five aliases Plaintiff
27
28

                                                     1
                                                                                   18cv2330 JM(NLS)
1    has used in the past or provide it with his past medical history, institutional history, prior
2    drug use, etc. that Judge Stormes has deemed relevant. (Doc. No. 31-1 at 14-21.)1
3          Rule 41(b) provides “[i]f the plaintiff fails to prosecute or to comply with these rules
4    or a court order, a defendant may move to dismiss the action or any claim against it.” Fed.
5    R. Civ. P. 41(b). “A dismissal for lack of prosecution must be supported by a showing of
6    unreasonable delay.” Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986) (citing
7    Nealey v. Transp. Maritima Mexicana, S.A., 662 F.2d 1275, 1280 (9th Cir. 1980)). “A
8    district court need not exhaust every sanction short of dismissal before finally dismissing
9    a case, but must explore possible and meaningful alternatives.” Henderson, 779 F.2d at
10   1424 (citing Nevijel v. N. Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir. 1981)). Local
11   Rule 83.1(a) allows the court to dismiss an action if a party or counsel fails to comply with
12   the rules of the District, the Federal Rules of Civil Procedure, “or with any order of the
13   court.” CivLR 83.1(a).
14         Rule 37 allows for terminating sanctions to be levied against a party for not obeying
15   an order to supplement discovery responses. Fed. R. Civ. P. 37(c)(1)(C). It is so harsh a
16   penalty that it should only be imposed as a sanction in extreme circumstances. Henderson,
17   779 F.2d at 1423 (9th Cir. 1986). When sanctions for dismissal are considered, the court
18
19
20   1
       Defendant also asserts that Plaintiff’s counsel entered the Ocean View property where
21   Plaintiff’s alleged injury took place and illegally took photographs without prior
     authorization in contravention of Rule 34; and Mr. Kaufman’s behavior has held it
22
     “hostage” and prevented it from obtaining the relevant information necessary for it to
23   mount a defense. (Id. at 14.) Defendant seeks additional sanctions for this behavior. (Doc.
     No. 31-1 at 22-26.) As to what, if any, monetary sanction should be levied against Plaintiff
24
     for his failure to comply with her order, Judge Stormes is in a far better position to
25   determine whether such a sanction is warranted, having controlled discovery in this case
     since its inception. Accordingly, the court refers the request for monetary sanctions under
26
     Rule 37 (b)(2)(C). Similarly, because the alleged trespass is, in essence, a discovery
27   dispute, the court also refers this issue and any potential sanctions stemming from it to
     Judge Stormes for determination.
28

                                                   2
                                                                                    18cv2330 JM(NLS)
1    weighs: (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need
2    to manage its docket; (3) the risk of prejudice to defendant; (4) the public policy favoring
3    disposition of cases on the merits; and (5) the availability of less drastic sanctions.
4    Thompson v. Hous. Auth. of City of L.A., 782 F.2d 829, 831 (9th Cir. 1986).
5          The public’s interest in expeditious resolution of litigation is not a factor that weighs
6    in Defendant’s favor. The parties’ seeming inability to work cooperatively in bringing this
7    case to trial or settlement is evidenced by the recent flurry of motion practice in this case.
8    Since this motion has been filed Plaintiff has filed a Motion for Evidentiary and Monetary
9    Sanctions for Spoliation of Evidence (Doc. No. 34), a Motion for Extension of Time to File
10   an Opposition to the Current Motion (Doc. No. 40), a Motion to Disqualify Counsel (Doc.
11   No. 41) and a Motion for Relief from Court Order Pursuant to Fed. R. Civ P 60(B); Motion
12   for Sanctions (Doc. No. 42), and Defendant has filed three motions to stay related to
13   Plaintiff’s motion to disqualify, spoliation of evidence and its own motion to dismiss (Doc.
14   Nos. 45, 46, 47.) But the responsibility for this cannot be laid entirely at Plaintiff’s door.
15         None of the remaining factors weigh in Defendant’s favor either. The delay in
16   producing the documents is not so prejudicial to CoreCivics that it cannot be remedied by,
17   for example, extending the discovery cut-off date. Furthermore, by its own admission,
18   GEO Group has produced countless records related to Mr. Glover, including those under
19   his aliases. Notably, absent from Defendant’s motion is any mention of the fact that the
20   video of the alleged fall has been destroyed.
21         Finally, Defendant argues that the imposition of lesser sanctions is not feasible
22   because Plaintiff has not produced or disclosed the information sought because it is
23   unfavorable to him and that prohibiting him for producing evidence of injury would nullify
24   his claim. But Defendant’s all or nothing approach is extreme and ignores other less drastic
25   measures such as monetary sanctions, evidence and issue preclusion, or tailored jury
26
27
28

                                                     3
                                                                                    18cv2330 JM(NLS)
1    instructions.2 See Fed. R. Civ. P. Fed. R. Civ. P. 37(c)(1)(A)-(B). But Mr. Kaufman is in
2    violation of Judge Stormes’ order, and the court has given him “crystal clear” warning of
3    the significant consequences available to the court for any continuing failures. Henderson,
4    779 F.2d at 1424. At bottom, however, the record here does not reveal a long history of
5    inexcusable delay and neglect on the part of plaintiff’s counsel and, as far as this court is
6    aware, Mr. Kaufman has not violated any other discovery orders.
7             While the court is not condoning Plaintiff’s failure to comply with Judge Stormes’
8    order, dismissal of this case is not warranted under either Rule 37 or Rule 41. Accordingly,
9    the court DENIES Defendant’s Motion to Dismiss for Lack of Prosecution (Doc. No. 31).
10   The parties are reminded that the basic standards of professionalism are expected of all
11   attorneys appearing before this court. See CivLR 83.4(a)(1)(a)-(b), (2)(a)-(b).
12           IT IS SO ORDERED.
13       Dated: February 11, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
     2
27    Commendably, at the hearing set for argument, defense counsel acknowledged that the
     unfortunate deterioration of professional civility resulting from the blizzard of discovery
28   motions may have played some part in filing the motion to dismiss.
                                                   4
                                                                                   18cv2330 JM(NLS)
